60 F.3d 821NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Thomas J. CONBOY, Plaintiff--Appellant,v.T. Rowe PRICE, Defendant--Appellee.
No. 95-1855.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 22, 1995.Decided:  July 7, 1995.

Thomas J. Conboy, appellant pro se.  Emmett Francis McGee, Jr., Piper & Marbury, Baltimore, MD, for appellee.
D.Md.
AFFIRMED.
Before HALL, MURNAGHAN, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order granting summary judgment to the defendant in his action filed under the Age Discrimination in Employment Act ("ADEA"), 29 U.S.C.A. Secs. 621-633a (West 1985 & Supp.1995).  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Conboy v. T. Rowe Price, No. CA-94-1193-S (D.Md. Mar. 15, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.